974 So. 2d 358 (2008)
Denise C. SHARON, Petitioner,
v.
C. William SHARON, Respondent.
No. SC06-93.
Supreme Court of Florida.
January 17, 2008.
Marie Tomassi and Karen E. Lewis of Trenam, Kemker, Scharf, Barkin, Frye, O'Neill and Mullis, St. Petersburg, FL, for Petitioner.
Virginia R. Vetter, Tampa, FL, for Respondent.
PER CURIAM.
We have for review Sharon v. Sharon, 915 So. 2d 630 (Fla. 2d DCA 2005), in which the Second District Court of Appeal cited as authority its decision in Nicoletti v. Nicoletti, 902 So. 2d 215 (Fla. 2d DCA 2005), disapproved by Montello v. Montello, 961 So. 2d 257 (Fla.2007), and review dismissed, No. SC05-949 (Fla. Oct.23, 2007). At the time that the Second District Court issued its decision in Sharon, its Nicoletti decision was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 Sold 418 (Fla.1981).
We stayed the present case pending our disposition of Montello v. Montello, 961 So. 2d 257 (Fla.2007), in which we ultimately disapproved the Second District Nicoletti decision. Petitioner thereafter filed a motion for summary relief pursuant to our decision in Montello. Upon consideration of petitioner's motion, respondent's opposing response thereto, and the parties' previously filed jurisdictional briefs, we hereby grant petitioner's motion for summary relief.
We accordingly grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Second District for reconsideration upon application of this Court's decision in Montello.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.